DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending and being examined.

Claim Objections
Claims 1, 3-7, 17-20, are objected to because of the following informalities:  
Claim 1 recites in line 10-13, “wherein the polycarbonate derivative with R1 is derived from an amino compound containing siloxane groups, and m is an integer of 1-5; the diisocyanate is an aliphatic diisocyanate; and wherein the chain extender is an aliphatic diol, and a weight ratio of the aliphatic diol to the polyurethane oligomer is 0.2-0.8, and m is an integer of 1-5. It appears that “m is an integer of 1-5” is repeated twice and appears redundant.  
Claims 3-7, 17-20, are dependent claims which fail to alleviate the issues above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 and 9 contains the trademark/trade name Jeffamine EDR-148.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polyether diamine having a weight average molecular weight between 100 and 5,000 and, accordingly, the identification/description is indefinite.
It appears that the Applicant is attempting to claim wherein the polyether diamine is  triethyleneglycol diamine (m.w. 148.2 g/mol) as evidenced by page 1 of Huntsman, “Technical Bulletin, Jeffamine EDR-148 polyetheramine,” pp. 1-2, copyright 2007.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the above objections for minor informalities.
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7, 17-20, are allowable if the above claims are rewritten or amended to overcome the issues above.

Claims 8, 10-16, are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Wu et al., “100% Atom-Economy Efficiency of Recycling Polycarbonate into Versatile Intermediates, “ACS Sustainable Chemistry and Engineering, 2018, 6, pp. 8964-8975, (2018), (hereinafter Wu) Wu teaches the reaction Scheme 1, 
    PNG
    media_image1.png
    449
    926
    media_image1.png
    Greyscale
(page 8966), to form a new polyurethane. The polyurethane is formed by a two-step process of first preparing a DP-carbamate by reacting a diamine such as diaminosiloxane (X-22-161A, MW 1600), or Jeffamine D-600 with a polycarbonate (PC) to form 
    PNG
    media_image2.png
    143
    774
    media_image2.png
    Greyscale
(See Table 2, page 8969). The above DP-carbamate is then further reacted with methylene diphenyl diisocyanate (MDI) or hexamethylene diisocyanate (HDI) to form a polyurethane having a Mw of 27,000-36,000 (See Table 3, PU-2, page 8970). Specifically, the DP-carbamate of diaminosiloxane is reacted with MDI to form the polyurethane (See PU-2, Table 3, PU-2, page 8970). Wu further teaches the above polyurethane oligomer can further include a chain extender such as polycaprolactone polyol, PCL3000 or polytetramethylene glycol, PTMEG 2000, (page 8970-8972), to form a polyurethane of 50wt% of hard segment of chain extender (HS=(PC(g)+diisocyanate(g)+diamine(g))/(overall PU(g)), (Table 3), which correlates to a 50/50 or 1 weight ratio of chain extender to polyurethane oligomer.  
Wu does not teach reacting the DP-carbamate obtained from the diaminosiloxane with an aliphatic diisocyanate and does not teach the weight ratio of chain extender to polyurethane oligomer of 0.2-0.8.
Wu further does not teach reacting the DP-carbamate obtained from the Jeffamine with an aromatic diisocyanate and the polyether diol, and further teaches away from it because reactivity with Jeffamines was far lower and resulted in incomplete conversions, and further future improvements of the aminolysis of Jeffamines are needed. (page 8968).
Wu also does not teach the stress of more than 2.5 MPa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766